EXHIBIT B
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 1 of 27 PageID  #: 156
                                                                       FILED
                                                                           CLERK

                             UNITED STATES DISTRICT COURT          2:59 pm, Sep 01, 2020
                             EASTERN DISTRICT OF NEW YORK            U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF NEW YORK
    1                                                                LONG ISLAND OFFICE
        TONY CACCAVALE et al,                        Docket 20-cv-00974-GRB-AKT
    2
                                    Plaintiffs,      United States Courthouse
    3                       v.                       Central Islip, New York

    4   HEWLETT-PACKARD COMPANY et al,               July 15, 2020
                                    Defendants.      11:10 a.m. - 11:40 a.m.
    5

    6
                              TRANSCRIPT FOR CIVIL CAUSE
    7                      TELEPHONE PRE-MOTION CONFERENCE
                          BEFORE THE HONORABLE GARY R. BROWN
    8                        UNITED STATES DISTRICT JUDGE

    9
        A P P E A R A N C E S :
  10    For Plaintiffs:                    STEVEN JOHN MOSER, ESQ.
                                           PAUL ANDREW PAGANO, ESQ.
  11                                       Moser Law Firm PC
                                           5 East Main Street
  12
                                           Huntington, New York 11743
  13                                       (516) 671-1150; (516) 882.5420 fax

  14    For HP Inc. and Hewlett            KRISTOFOR T. HENNING, ESQ.
        Packard Enterprise Company:        ILANA SARAH LEVIN, ESQ. (NJ Ofc)
  15                                       McCarter & English LLP
                                           1600 Market Street, Suite 3900
  16                                       Philadelphia, Pennsylvania 19103
                                           (215) 979-3800; (215) 979-3899 fax
  17
        For Unisys Corporation:            KENNETH WELCH DIGIA, ESQ.
  18                                       JEFFREY HOWARD RUZAL, ESQ.
                                           Epstein Becker & Green, P.C.
  19                                       875 Third Avenue
                                           New York, New York 10022
  20
                                           (212) 351-4500; (212) 878-8600 fax
  21
        Transcriber:                       AA EXPRESS TRANSCRIPTS
  22                                       195 Willoughby Avenue, Suite 1514
                                           Brooklyn, New York, 11205
  23                                       (888) 456-9716
                                           aaexpress@court-transcripts.net
  24
               (Proceedings recorded by electronic sound recording)
  25
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 2 of 27 PageID #: 157


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20              2

    1               COURTROOM DEPUTY:     Calling case civil 2020-00974,

    2   Caccavale et al v. Hewlett-Packard Company et al.           Counsel,

    3   please state your appearance for the record.          Plaintiff goes

    4   first.

    5               MR. MOSER:    Steven Moser, for the Plaintiff.        Good

    6   morning, Your Honor.

    7               THE COURT:    Good morning, Mr. Moser.

    8               MR. PAGANO:    Also, Paul Pagano, for the Plaintiff.

    9   Good morning, Your Honor.

  10                THE COURT:    All right.    And for Defendants?

  11                MR. HENNING:     Your Honor, Kris Henning, from McCarter

  12    & English, for Defendant, HP Inc. and Hewlett Packard Enterprise

  13    Company.

  14                MS. LEVIN:    Good morning, Your Honor, Ilana Levin,

  15    also for HP Inc. and Hewlett Packard Enterprise Company.

  16                THE COURT:    Is that it?

  17                MR. RUZAL:    Good morning, Your Honor. Jeff Ruzal from

  18    Epstein Becker & Green, for Defendant, Unisys Corporation.

  19                THE COURT:    Okay.

  20                MR. DIGIA:    Kenneth Digia, from Epstein Becker &

  21    Green.   Also, for Unisys Corporation.

  22                THE COURT:    Anyone else?

  23                (No response.)

  24                THE COURT:    I think that's a sufficient pause to say

  25    no.   So, I'll say no on that.      Thank you, everybody.      And I'm
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 3 of 27 PageID #: 158


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20                 3

    1   going to ask, to the extent possible, counsel just designate one

    2   speaker, because this is hard.       And let me start out by saying,

    3   we're here for a pre-motion conference by Defendants           We are

    4   working under very difficult conditions.         It should be noted

    5   that the pandemic is still raging across this country, sadly,

    6   and we are working under difficult conditions.          This is an audio

    7   conference, but I'm sure everyone will do a fine job.

    8               I will remind counsel, before we start, that I do

    9   reserve the right, it's in my rules, it's also a second circuit

  10    approved procedure to deem the pre-motion filing as the filings

  11    themselves.    I'm not sure I'm going to do that today, but I do

  12    reserve the right to do that to combine that with the arguments

  13    made today.    So, feel free to argue anything you want to me

  14    today.   I will not preclude any arguments that you might want to

  15    make.    So, with that mind, between the Defendants, who would

  16    like to go first?

  17                MR. HENNING:    Your Honor, this is Kris Henning from

  18    McCarter & English, for Defendants, HP Inc. and Hewlett Packard

  19    Enterprise Company.      I'm happy to take the first crack at it if

  20    that's okay with everyone.

  21                THE COURT:    Okay.   That's great.     Let's do that.      And

  22    let me just focus you on one issue because having done some

  23    review of the pre-motion filing, I'm interested in one of your

  24    issues, which is the question of whether state law provides a

  25    remedy for the late payment of wages.         That's an interesting
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 4 of 27 PageID #: 159


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20              4

    1   issue.    So, if you focus your comments on that, I'd be most

    2   interested, but I'll let you speak to anything you want.

    3   please, go ahead.

    4               MR. HENNING:    Absolutely.    Will do, Your Honor.

    5   Briefly.    Your Honor, has clearly read the papers and knows that

    6   we're here on two claims as to my client, Sections 191 and 198

    7   of the Labor Code.     Plaintiffs allege that they are manual

    8   workers, who were paid bi-weekly instead of weekly.           And in

    9   count two, which is asserted against only Hewlett Packard

  10    Enterprise Company ("HPE"), a Section 195 claim of the Labor

  11    Code, alleging that HPE failed to provide a sufficient notice,

  12    wage notice, at the time at the of hiring.

  13                In count one, the Plaintiffs don't allege, Your Honor,

  14    that they were paid an insufficient amount of wages, or that

  15    they were paid wages that were lower than they were required to

  16    receive from any Defendant.       Instead, the claim is, as we said,

  17    they were paid bi-weekly instead of weekly, which takes us right

  18    to the issue Your Honor asked me to focus on, and so we'll get

  19    to it.

  20                Section 198 provides a remedy for "underpayment of

  21    wages."    We have cited a few cases to Your Honor for the

  22    proposition that underpayment is not the same as late payment,

  23    and therefore, Section 198 does not provide a remedy or,

  24    therefore, a claim for instances in which a Defendant is alleged

  25    to have paid the full amount of wages due to the Plaintiff, but
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 5 of 27 PageID #: 160


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20              5

    1   is alleged to have done so past the deadline Plaintiffs claim

    2   against.

    3                THE COURT:   Counsel, let me interrupt you for one

    4   second.     To say that you cited me some cases, I think you would

    5   agree with me, and please correct me if I'm wrong, that among

    6   the cases cited there's nothing that would constitute what we

    7   refer to as binding authority.       Am I right about that?

    8                MR. HENNING:   You are right about that, Your Honor.

    9   Nothing from the Second Circuit or the New York Court of Appeals

  10    on this particular question.       And as we said in our pre-motion

  11    letter to the Court, we acknowledge that the caselaw on this

  12    issue is not uniformed.      We gave the Court four cases.        One from

  13    the Eastern District of New York, RCLO.         Also, cited

  14    Beillevaire.     And then, two state court cases, Hunter and

  15    Phillips.    And, Your Honor, there's no need to go through them

  16    individually, except to say, RCLO, obviously, from the same

  17    court in which we're talking to you, all of them stand for the

  18    proposition that Section 198 does not provide for a claim for

  19    late wages that are fully paid.

  20                 And the analysis, Your Honor, we think is on point.

  21    Under payment, the ordinary usage of the term "underpayment" is

  22    to be paid less than an amount required to be paid.           There is a

  23    difference in the ordinary usage of the terms between being paid

  24    less than an amount required and later than the deadline by

  25    which you're supposed to be paid.
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 6 of 27 PageID #: 161


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20              6

    1               The New York Legislature --

    2               THE COURT:    Let me stop you there, counsel.       Let me

    3   stop you there.     I think I understand this correctly.        What I'm

    4   going to say is not unprecedented.        Meaning it's happened

    5   before, but it's sort of an oddity.        It would be your position

    6   that in looking at the state labor law in it's entirety, and you

    7   just said, wages when they're supposed to be paid, bi-

    8   weekly/weekly, there may be little question as to whether or not

    9   that in fact happened in that the legislature has deemed that

  10    inappropriate under law, right?        That you should be paid weekly

  11    and not bi-weekly in certain categories.         Then the question

  12    would be, would the legislature create such a rule without

  13    creating a remedy?

  14                MR. HENNING:    Good question, Your Honor.       We think

  15    that speaks to the division of "authority" is probably the word

  16    I've been using.     We'll see if the Court agrees that's the right

  17    one.   The legislature decided to give to two different folks.

  18    One, on the one hand, employees or former employees.           And on the

  19    other hand, the Labor Commissioner for the State of New York.

  20                Our read of the statute, Your Honor, is that the New

  21    York Legislature made the decision to give two employees or

  22    former employees the ability to seek redress through Section 198

  23    for "underpayment of wages."

  24                THE COURT:    Okay.

  25                MR. HENNING:    The authority the New York Legislature
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 7 of 27 PageID #: 162


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20              7

    1   decided to give to the Commissioner is broader and is not

    2   limited in the same way as it is limited to employees or former

    3   employees.    So, to answer the Court's question more directly, we

    4   don't think that an employer -- let me take a step back.

    5   There's no allegation in this case that HPE, or Unisys, or any

    6   Defendant is delaying forever and ever wage payment and only

    7   paying them on the eve of litigation.         So, that's not the set of

    8   facts we're alleged to be operating under here.          But should

    9   there be employers who are behaving unscrupulously and up to no

  10    good, and the marketplace can't handle that, our read of the

  11    statute is, it is not the case that those employers are free to

  12    create mischief around the state, but rather that is something

  13    for the Labor Commissioner and not employees that are former

  14    employees.    And we think --

  15                 THE COURT:   So, your suggestion, counsel -- let me

  16    make sure I understand.      Your suggestion is that, if I'm a wage

  17    earner who's not being paid properly in this respect, in the

  18    respect alleged here, meaning bi-weekly instead of weekly, I'm

  19    not without remedy, but my remedies are limited to an

  20    administrative forum.       Is that fair?

  21                 MR. HENNING:    Or brought by remedies that could be

  22    obtained/brought by the Commissioner, and then, of course, the

  23    Commissioner has all sorts of authority to collect payments from

  24    the employer and do with them what is appropriate vis-à-vis the

  25    employees.    So, that sort of division of the world, Your Honor,
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 8 of 27 PageID #: 163


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20              8

    1   is how we see the statute breaking.

    2               Underpayment, the statute is very clear that employees

    3   and former employees, certainly, have the right to seek redress

    4   where there is an "underpayment".        And that's, admittedly, a

    5   limited universe of places.       And the New York Legislature said,

    6   for other things that are not underpayment, the Labor

    7   Commissioner holds the hammer there.        And, Your Honor, we think

    8   that our interpretation, our proposed interpretation of the

    9   statute remains faithful to that language.         And to treat "late"

  10    the same as "underpaid" or "paid less than an amount", which we

  11    think are two different things, sort of ignores the division

  12    that the New York Legislature decided to make between what

  13    employees and former employees can do versus what should be left

  14    to the Labor Commissioner.

  15                THE COURT:    Given what's at issue in this case, given

  16    how it breaks down in terms of the amount of damages and so

  17    forth potentially, is it fair to say that although you have

  18    another argument about wage notice, which I will hear from you

  19    in a moment, that's sort of the tail wagging the dog.           Meaning

  20    that this is the kind of issue that would govern largely what

  21    happened in this case might be the kind of issue that would be

  22    appropriate for an interlocutory appeal.         Am I right about that,

  23    or no?

  24                MR. HENNING:    I certainly agree with the Court that

  25    this certainly appears to be the Plaintiff's primary claim,
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 9 of 27 PageID #: 164


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20              9

    1   count one, and that the question of whether a claim even exists

    2   when the allegations are late paid as opposed to underpaid is

    3   certainly as critical question in the case.          I can't say I

    4   thought a lot about the 1292 requirements, but there certainly

    5   does appear to be, as we've acknowledged in our letter, there

    6   does appear to be a difference in the caselaw, so there's a

    7   difference of opinion on that.       And it seems to have the

    8   potential to sort of greatly narrow or resolve the issues in the

    9   case.   I'm speaking of a difference of opinion.

  10                THE COURT:    Okay.

  11                MR. HENNING:    The primary cases on the other side of

  12    this, Your Honor, as Plaintiff cited in the letter, and we

  13    previewed for the Court as well, are Scott, from the Eastern

  14    District of New York, and Vega from the Appellate Division in

  15    the State Court in the First Department.

  16                THE COURT:    Right.

  17                MR. HENNING:    And we think there are generally two

  18    places those cases, those decisions, we think kind of run astray

  19    from the language here.      In the ordinary usage of these terms,

  20    there is a difference between being paid less than and the

  21    amount you're supposed to be paid, and after a deadline.            And we

  22    think that treating underpayment as late paid, it's just not

  23    faithful to the language that the New York Legislature decided

  24    to use.

  25                The New York Legislature certainly understands what it
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 10 of 27 PageID #: 165


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               10

    1   means to be paid late, and it certainly understands what it

    2   means to be less than an employee is supposed to be paid.             And

    3   they decided in Section 198 only to speak in terms of an

    4   underpayment and not late paid.        In the most recent state or

    5   Supreme Court cases, including Bostock and others, I think our

    6   directions were, we should take the statutes as they come to us,

    7   and take the decisions that were made by the legislature as they

    8   exists.

    9               The second piece of those cases --

   10               THE COURT:    So, counsel, before you go to the second

   11   issue, what I'll say about the first issue is, that's

   12   fascinating.     And if your clients are on the line, I don't know

   13   if you have corporate counsel on the line or not, but what I

   14   would say about the fascinating issue is that's bad, because

   15   that's expensive, right?       Fascinating costs money.      But

   16   nevertheless, I'm fascinated, so thank you for that.            Let's jump

   17   to your next argument, please.

   18               MR. HENNING:     The next one, I think we can quickly

   19   dispense with, Your Honor.       The Court in Vega actually goes to

   20   the dictionary definition of underpaid.         But think we think the

   21   result is not faithful to the definition it cites.           As the court

   22   in Vega says, the definition of underpaid is less than.            And

   23   again, in the ordinary usage of these terms, less than and late

   24   are different things.

   25               THE COURT:    Let me just make clear on the facts here
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 11 of 27 PageID #: 166


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               11

    1   as alleged.     It was never a catch-up situation.        It wasn't like,

    2   oh, you were sued and suddenly you paid them a bunch of money.

    3   It was just that you always paid them bi-weekly, and that's the

    4   lateness that we're talking about.         Yes?

    5               MR. HENNING:     You're right.      The Court has correctly

    6   captured the allegations in the complaint.          Exactly right.

    7               THE COURT:    All right.    Counsel, your only point there

    8   is, it's your belief these folks were hired too early in time to

    9   qualify or the notice provisions.        Yes?

   10               MR. HENNING:     Well, Your Honor, that is true as

   11   against some Defendants.       You're right that the wage notice

   12   claim does not apply to folks who were hired before, I believe,

   13   it's April of 2011.      I suspect that's in part why count two is

   14   only asserted against one Defendant, Hewlett Packard Enterprise

   15   Company.    And on that issue, Your Honor, just ten seconds of

   16   background.

   17               The Plaintiffs worked for many years for an entity

   18   called Hewlett Packard Company, the old HP as many of us

   19   remember.     As of November 1, 2015, this is alleged in the

   20   Plaintiff's complaint, Hewlett Packard Company split into two

   21   different entities.      One of those entities was Hewlett Packard

   22   Enterprise Company.      I think, Your Honor, I'm going to dumb down

   23   the corporate transaction language here and my colleagues would

   24   be upset with me if they heard me do it, but a spinoff

   25   transaction of a business unit from old HP Co.           And then as the
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 12 of 27 PageID #: 167


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               12

    1   Plaintiffs alleged, they are correct, HP Inc., the rest of

    2   Hewlett Packard Company, was renamed HP Inc.

    3               And what happened, Your Honor, as part of that

    4   transaction, these Plaintiffs moved over to Hewlett Package

    5   Enterprise Company.      And so as against HPE, our argument is, the

    6   statute requires the wage notice "at the time of hiring."             And

    7   it is our read of the statute that these folks were not hired by

    8   HPE within the meaning of the statute.         Instead, an entire

    9   business unit was taken out of one company and stood up as its

   10   own independent entity.

   11               The complaint, Your Honor, the original complaint,

   12   alleged that these folks, the Plaintiffs "moved from HP to HPE

   13   and we think that's an accurate description of what happened.

   14   The current complaint, the amended complaint changes that

   15   description to say they were hired by HPE to match the element

   16   of the wage-notice claim.       So, in the words of Iqbal and

   17   Twombly, there are no factual differences.          The complaints don't

   18   have any allegations of factual differences and how these folks

   19   ended up at HPE.     And the language of hiring is, again in the

   20   Iqbal and Twombly words, a recitation of the element of the

   21   claim or a label or a conclusion.        These folks don't allege that

   22   they ever lost employment or that there were breaks in services.

   23   They were part of a business unit that was spun out and stood up

   24   as its own independent entity.        And on those facts alleged, we

   25   don't think that's a hiring, within the meaning wage notice.
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 13 of 27 PageID #: 168


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               13

    1               THE COURT:    So, to correct my question then, I guess

    2   your position is, these folks were all hired before, and there's

    3   this sort of interesting hiccup about when there's a spinoff,

    4   again, using the colloquial, a spinoff of an entity, does that

    5   constitute a new hiring or not?        Do I have that about right?

    6               MR. HENNING:     Yes, Your Honor.      That's right.

    7               THE COURT:    Okay.    But there's one employee, one

    8   plaintiff, who was just flat out hired after the relevant date?

    9               MR. HENNING:     I don't think so, Your Honor.       I think

   10   there is one who has had a different experience with Unisys.

   11   After these folks moved to Hewlett Packard Enterprise, they then

   12   moved to Unisys, and I'll let the Unisys folks talk to that, but

   13   I think the distinction you may be hitting on is that one of

   14   them has had a different experience at Unisys than the other

   15   two.

   16               THE COURT:    Right.    Interesting.    Interesting.    Well

   17   done, counsel.     Thank you.     All right.   With that, let me switch

   18   to counsel for Unisys.      What would you like to tell me today?

   19               MR. RUZAL:    Thank you, Your Honor.      And this is Jeff

   20   Ruzal from Epstein Becker.        I will be speaking on behalf of

   21   Unisys today.     With not wanting to replicate what Mr. Hennig

   22   just spoke, I'll try to supplement to conserve judicial

   23   resources and everyone's time today.

   24               To take it back, the sole claim against Unisys is the

   25   191, frequency of payee claim.        So, we do not have the wage
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 14 of 27 PageID #: 169


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               14

    1   notice clam, so we won't be speaking about that today.            And I

    2   agree with Your Honor's characterization that this certainly is

    3   an issue that could find itself in interlocutory appeal as it is

    4   the sole issue with respect to Unisys.         I completely echo what

    5   counsel for the HPE Defendants had iterated with respect to 198

    6   not supporting a claim for liquidated damages in the absence of

    7   an underpayment, i.e. nonpayment of wages, which was exactly the

    8   case with respect to Unisys Corporation as well.

    9               I'll point out in addition to the caselaw that counsel

   10   had indicated in the Eastern District.         I believe there are two

   11   additional cases that support that same notion, which are Encoli

   12   and Husain.     And we likewise believe that the court in Vega was

   13   not following the statutory intent insofar as claiming that or

   14   stating, I should say rather, in the decision that, "the moment

   15   that an employer fails to pay wages in compliance with 191-1.a.,

   16   the employer pays less than what is required."           Liquidated

   17   damages under Section 198.1-a are defined as equal to 100

   18   percent of the total amount of wage found to be due.            Therefore,

   19   if such wages had already been paid, there would be no basis for

   20   there to be liquidated damages that are owed, which is why we

   21   disagree strongly with Vega.        And that the large swath of

   22   decisions in the Eastern District follows that position,

   23   contrary to Vega with the sole decision, of course, in Scott,

   24   which counsel had already discussed.

   25               Interestingly, in Scott, it's our belief that this was
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 15 of 27 PageID #: 170


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               15

    1   somewhat underdeveloped, respectfully, and for that reason

    2   should be discounted.      There really was no analysis, what

    3   linkage to 198 itself, or discussion in terms of how it should

    4   be interpreted with respect to being an underpayment or not, but

    5   rather, focused solely on the issue of whether or not there's a

    6   public policy issue (indiscernible).         Which again, as Your Honor

    7   pointed out, if an employer wanted to try to avoid the law and

    8   not pay wages when they're owed under Section 191, and cross

    9   one's fingers that there's never actually a lawsuit filed, and

   10   they're getting the time value of not having to pay those wages

   11   that are owed, that's one thing.        That's certainly not the case

   12   with respect to Unisys, that they paid on a current bi-weekly

   13   basis, which is to say, basically, all of the wages were

   14   effectively paid within the seven-day requirement if we believe

   15   that it was perhaps only limited overtime wages and perhaps

   16   certain differential wages that had been paid in the following

   17   pay period.     So, there was no blatant attempt here to go outside

   18   the law itself.     And so, for those reasons, we just do not

   19   believe that that statute provides for the relief that

   20   Plaintiffs seek.     And that's out position, again, without being

   21   too cumulative with respect to the frequency of pay claim.

   22               THE COURT:    Okay.   Counsel, let me ask you a question

   23   because you raised an issue with me about waiver.           That

   24   Caccavale and Mangelli waived all claims.          My question on that

   25   is this.    In a legal system that requires what we call "Cheeks
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 16 of 27 PageID #: 171


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               16

    1   approval", where you come to court and we have all these issues

    2   that we look at.     And even when you have counsel and you're

    3   represented and there's an arm's length negotiation, the Court

    4   still has to review the settlement for fairness, and non-

    5   confidentiality, and all these different things.            My question

    6   is, in that world, can we really rely on an employee exit waiver

    7   to stop this case?      I'm not sure.

    8               MR. RUZAL:    I think we can, Your Honor, on two points.

    9   The first point is that, where there's a bona fide dispute over

   10   actual wages that are owed, then, yes, that would be something

   11   brought or materialized in a claim that, whether settled or

   12   litigated, would have to be approved by a district court or an

   13   employee for the U.S. Department of the Labor.           Here, there is

   14   no underpayment of wages.       There are no wages that are owed, and

   15   there's no bona fide dispute over whether wages are owed.

   16               And secondly, and we point this out in our pre-motion

   17   letter to Your Honor, the fact that there are these waivers and

   18   the fact that there are arbitration agreements provides

   19   specifically that, again, there really should not be any sort of

   20   class claims that could be brought.         And I'll mention, as I'm

   21   sure Your Honor noticed, that Mr. Pagano's letter concludes by

   22   stating that Plaintiffs, Caccavale and Mangelli, are willing to

   23   withdraw their claims against Unisys without prejudice because

   24   of the fact that they have signed releases.

   25               THE COURT:    Oh, okay.     I missed that detail.     That
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 17 of 27 PageID #: 172


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20                17

    1   makes it easier.     Interesting.       Okay.    Good.    Anything you want

    2   to add, counsel?

    3               MR. RUZAL:    No.    No.     I really wanted to also mention

    4   the class certification piece in connection with Your Honor's

    5   question.    The only other thing I'll say is that because there

    6   are signed releases for a good number of individuals, we really

    7   thing that any class would be severely terminally compromised

    8   here.    And this is a fact that we had pointed out to counsel for

    9   the Plaintiffs before this had been filed.              This is something

   10   that had been at light for quite some time here.              Again,

   11   understanding this a potential motion to dismiss, not in our

   12   petition for class certification, but nonetheless, to try to

   13   address this as early as possible for the sake of efficiency.

   14   We just don't think a class is appropriate here.              Specially,

   15   where two of the three named plaintiffs have signed releases.

   16   Not to mention any of the other potential putative class

   17   members.

   18               THE COURT:    Right.       Okay.    Good.    Thank you.    All

   19   right, Mr. Moser, over to you.          Now, counsel has said a lot.

   20   And there's a lot to respond to.          But Mr. Moser, I know you

   21   quite well, and I know you've never shied away from a challenge,

   22   so I'll hand it over to you, sir, with that in mind.              Go ahead.

   23               MR. MOSER:    Yes.    And before I begin, this is the

   24   first time I'm appearing in front of you since December of last

   25   year, and I'd like to extend my hardiest congratulations.
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 18 of 27 PageID #: 173


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               18

    1                THE COURT:   Thank you.    And in case other counsel

    2   don't know, I became an Article III Judge.          I was a magistrate

    3   judge for many years, and I finally got confirmed in December of

    4   last year.    So, thank you, Mr. Moser.       And what counsel, if they

    5   haven't met you yet, should know is that you usually have an

    6   impressive bowtie on when you go to court, and they should look

    7   forward to that in the future when we're allowed to appear in

    8   person again.

    9                MR. MOSER:   Thank you.    Thank you.

   10                THE COURT:   So, Mr. Moser, what do you want to say?

   11   And let's focus on the 191, 195, 198 argument, please.

   12                MR. MOSER:   Here, what the Defendants really want to

   13   say is, look, we paid these people every two weeks.            We didn't

   14   delay wages for a month or more.        These men were even expecting

   15   to be paid on a bi-weekly basis, not on a weekly basis.            And

   16   it's not like the schedule said that they were going to be paid

   17   on the 15th, and they were only paid on the 21st.          So, I guess

   18   the question from their perspective is, what is the justice in

   19   allowing these employees to sue us for liquidated damages?             And

   20   the answer is very simple, it may not seem fair, but this is a

   21   court of law, and the law make what they did illegal.

   22                And when we look at Vega, Vega is not a case out of

   23   the Court of Appeals, but it is a case from an intermediate

   24   state appellate court, and therefore, I'm quoting from a

   25   decision of Judge Forestine, who actually addressed this issue.
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 19 of 27 PageID #: 174


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               19

    1   And she quotes "Cowan v. The City of Mt. Vernon, which is out of

    2   the Southern District, that in making the determination of how

    3   the Court of Appeals would rule, the rulings of intermediate

    4   state courts are entitled to persuasive, if not decisive

    5   consideration."     And even the Second Circuit has said, in Fieger

    6   v. Pitney Bowes, 251 F.3d 386, "The holding of an intermediate

    7   appellate state court... is a datum for ascertaining state law

    8   which is not to be disregarded by a federal court unless it is

    9   convinced by other persuasive data that the highest court of the

   10   state would decide otherwise."

   11               And so, Vega, although, they disagree Vega, Vega is

   12   the highest appellate decision specifically on point, and

   13   therefore, it should be followed.        There's one other decision.

   14   It's actually out of the court of appeals, which also is

   15   interesting, and it indicates that the court of appeals would in

   16   fact rule that there is a private right of action under 191.

   17   And that case is Bynog v Cipriani Group, 1 N.Y.3d 193 (2003).

   18   And in that particular case, the appellate division had found

   19   that the plaintiffs were actually suing under New York 191 for

   20   untimely payment of wages.       The appellate division found that

   21   the plaintiffs were employees and reinstated a cause of action

   22   under New York Labor Law § 191, which had been dismissed by the

   23   trial court.

   24               It went up to the Court of Appeals, and the Court of

   25   Appeals concluded that the plaintiffs were independent
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 20 of 27 PageID #: 175


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               20

    1   contractors, and on that basis alone, dismissed the cause of

    2   action under New York Labor Law § 191.         But significantly,

    3   neither the Second Department, nor the Court of Appeals

    4   suggested that the plaintiffs did not have a right to bring a

    5   claim under New York Labor Law § 191 in the first instance.              So,

    6   it seems as if the Court of Appeals tacitly acknowledged in that

    7   decision that yes, indeed, a private right of action exists

    8   under New York Labor Law § 191, which is redressable under New

    9   York Labor Law § 198.      So, again, those two decisions are

   10   significant.

   11               And with regard to the role of the federal courts in

   12   applying New York State Law, this Court is better versed at it

   13   than I am, but I understand that the goal is to ascertain how

   14   the Court of Appeal would rule on the issue.          And when we look

   15   at all of the cases that are on the record regarding 191, there

   16   is only one judge who actually asked that question, and that is

   17   Judge Feuerstein I Scott v. Whole Foods Mkt. Grp., Inc.            So,

   18   when we look at persuasive authority, I think that that case is

   19   the case that should be looked at because she's the only one

   20   who's asked the relevant question.         And it all started with

   21   Husain v. Pakistan Airlines, in which there's no analysis in

   22   that case anywhere, and that particular district judge ruled, I

   23   think it was Gorman, but I'm not sure; that there's no right of

   24   action under 191 and 198.       But he did that in one sentence

   25   without any analysis whatsoever, and it seems that that kind of
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 21 of 27 PageID #: 176


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               21

    1   caught on.

    2                I understand it's inconvenient for the Defendants what

    3   I'm saying, but again, the state of the law is, at this point in

    4   time, that a private right of action exists for late payment of

    5   wages, and the state of the law is that the remedy is liquidated

    6   damages.

    7                I don't want to belabor the other issues with regard

    8   to the releases.     Mr. Pagano already indicated we're not

    9   interested in making more work for the Court if there's relief

   10   on point.    I think that the distinguishing factor between this

   11   case and Cheeks is that Cheeks involved FLSA review, and there's

   12   no FLSA claims here.

   13                THE COURT:    Good point.

   14                MR. MOSER:    I don't know if I'm missing anything here.

   15   Oh, with regard to the --

   16                MR. PAGANO:   The hiring notice.

   17                MR. MOSER: Oh, the hiring notice.       Thank you, Paul.

   18   There is a question of fact, at the very least, as to whether

   19   these individuals were hired by this other entity.

   20                THE COURT:    Right.

   21                MR. MOSER:    You know, they're receiving their

   22   paychecks from a different company.         How is that not a hiring?

   23                THE COURT:    Interesting.    Also, an interesting

   24   question, although, very much a subsidiary one, in the sense

   25   that the first thing you addressed is obviously, the guerrilla
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 22 of 27 PageID #: 177


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               22

    1   in the room.     And that's the big thing.      So, we have to look at

    2   that first, I think.

    3               MR. MOSER:    Correct.

    4               THE COURT:    So, let me just double-check.        You were

    5   saying that the two Plaintiffs with the releases are willing to

    6   withdraw their claims against Unisys.         So, that issue is out of

    7   the case, yes?

    8               MR. MOSER:    Correct.

    9               THE COURT:    Okay.   So, we'll deem that ordered.        Based

   10   on this transcript, we're done.        Understand, we're working under

   11   very difficult circumstances, and I'm trying to move cases as

   12   efficiently as possible dictated by Rule 1, with the recognition

   13   that, of course, we're all facing a deadly pandemic and doing

   14   our best.     So, let's at least move that piece today.         So, we've

   15   got that.

   16               I started this conference by reminding everyone of my

   17   authority and my rule to deem it as the motion itself, and I

   18   have not been shy about doing that in recent month because it's

   19   very hard times for everybody.        But I have to say, the 191, 195,

   20   198 issue, the issue about whether or not there's a remedy for

   21   the late wages is fascinating to me and difficult and there's

   22   not a clear answer.      I mean so many times, I get motions from

   23   lawyers and you just say, well, the Second Circuit said this, so

   24   we're done.     We don't have that here.

   25               I commend counsel, obviously, for their work.
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 23 of 27 PageID #: 178


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               23

    1   Everyone acknowledged that my colleague, Judge Feuerstein, delve

    2   into this issue, and she came out one way.          And I'm not saying

    3   I'm not persuaded by her work, but I haven't really thought

    4   about this very long.      What I propose to do, and I'd love to

    5   hear if counsel has any objection to this, I would love for you

    6   all to brief that one issue.        In other words, I don't want to

    7   put through extra expense, and we don't have to drag out

    8   everything.     I think Plaintiff's counsel is right, at least,

    9   whether there's a hiring or not, probably should await summary

   10   judgment.     The wage notice thing is interesting, but again, it

   11   turns on some facts that we might not have before us right now.

   12   But what I would love to do is just ask you all to write a

   13   brief.    And when I mean a brief, I use the word in every sense.

   14               I don't need 500 pages.      It doesn't have to be

   15   aspirational.     I don't set page limits, like everybody writes me

   16   35 pages.     I don't need that.     But I would love you to be able

   17   to fully brief the issue.       I could decide the issue; hold

   18   everything else, other than what we've talked about today, in

   19   abeyance, so we can get that decided.         And if this is the kind

   20   of case you want to go with an interlocutory appeal and the 1292

   21   factors are there, we can have that discussion once we've had a

   22   chance to look at it.      Rather than proceed on class action

   23   discovery and so forth.       Maybe this is a good way to do this.

   24   But I would welcome the views of counsel on that procedure

   25   before I put my stamp on it.        What do you think?
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 24 of 27 PageID #: 179


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               24

    1               MR. HENNING:     Your Honor, this is Kris Henning --

    2               MR. MOSER:    For the Plaintiffs --

    3               MR. HENNING:     I'm sorry, go ahead.

    4               MR. MOSER:    For the Plaintiffs, I'm fine with that,

    5   from my perspective, in terms of just a brief.           And also, in

    6   every sense of the word.

    7               MR. HENNING:     And, Your Honor, this is Kris Henning,

    8   for HP Inc and HPE, we don't have an objection to that path

    9   forward with one clarifying question.         It sounded like the Court

   10   envisioned simultaneous papers coming in from everyone at the

   11   same time, rather than, put one in, and then respond to the

   12   other side kind of path?

   13               THE COURT:    Maybe it's easier to alternate, but I'll

   14   leave that up to you.      It could be had either way on that

   15   question.

   16               MR. RUZAL:    And, Your Honor, for Unisys Corporation,

   17   likewise, we have no objection.        We think that that makes good

   18   sense.

   19               THE COURT:    Okay.   So, let's do this.      Let's do a

   20   traditional sort of brief, response and reply, just so you can

   21   think in normal ways about this, and not anticipate things that

   22   don't happen.     Understand, I do a pre-motion conference with the

   23   hope of doing exactly what we did today, which is to focus your

   24   efforts on things that matter in the big sense.           Everyone is

   25   free to make any motion they want.         I'm not denying anyone.      I'm
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 25 of 27 PageID #: 180


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               25

    1   not not hearing any arguments.        I actually heard you.      And I

    2   should say that all counsels have done a fine job today.            And

    3   one of the reasons why I'm interested to take on an issue like

    4   this in a case like this is because I have good counsel on both

    5   sides and I'm eager to take a look at your work and work on this

    6   with you.     Particularly, if this will be interesting.         So, let

    7   me ask Defendants first.       When would you like to get your briefs

    8   in?   And gain, please, keep them short.        And if you need more

    9   time to write a shorter brief, I'm happy with that.            Tell me how

   10   much time you need.

   11               MR. HENNING:     Your Honor, does something like three

   12   weeks sound acceptable?

   13               THE COURT:    If it's good for both of you, it's

   14   wonderful for me.      Is everybody on board with that?

   15               MR. RUZAL:    Unisys can make that work as well, Your.

   16   Honor, yes.

   17               THE COURT:    Excellent.    Mr. Moser, they're going to

   18   take three weeks; they're going to send you briefs, and

   19   hopefully short briefs, to the point, punctually, timely, and

   20   nicely written.     How long would you like to respond to that, Mr.

   21   Moser?

   22               MR. MOSER:    I'd like three weeks to respond.

   23               THE COURT:    That sounds perfectly, just and equitable.

   24   That's amazing.     Perfect.    Three weeks and three weeks.       And

   25   then a week for a reply from Defendants?          Then again, a reply,
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 26 of 27 PageID #: 181


           Caccavale et al v. Hewlett-Packard Company et al - 7/15/20               26

    1   you don't even have to submit one if you don't think you need

    2   it.    Fair enough.

    3                MR. HENNING:    Sounds fine, Your Honor.

    4                MR. RUZAL:   Sure.   Yes, Your Honor.

    5                THE COURT:   All right.    So, we have a schedule.       We

    6   have a plan.     We're going to focus on the big issue I the case.

    7   And then, is there anything else I need to do while have you

    8   all?     And by the way, the record should reflect officially we've

    9   withdrawn those claims that were released.          So, you don't have

   10   to worry about those, which is good.         We've made some progress

   11   today.    Anything else I need to do while I have you all

   12   together?

   13                MR. MOSER:   Not from the Plaintiff's perspective, Your

   14   Honor.    Thank you.

   15                THE COURT:   All right.

   16                MR. HENNING:    And none from us as well, Your Honor.

   17                MR. RUZAL:   And none from Unisys either, Your Honor.

   18                THE COURT:   Excellent.    All right.    In that event,

   19   I'll let you all go and get to work.         Please wash your hands.

   20   and wear a mask, and stay well because these are tough times.

   21   But I look forward to getting your briefs, counsel.            All right?

   22                ALL COUNSEL:    Thank you, Your Honor.

   23                THE COURT:   Okay.   We are adjourned.      Be well.

   24                                     - o0o -

   25
Case 2:20-cv-00974-GRB-AKT Document 38 Filed 09/01/20 Page 27 of 27 PageID #: 182




    1                                  CERTIFICATION

    2

    3              I, Rochelle V. Grant, certify that the foregoing is a

    4   correct transcript from the official electronic sound recording

    5   of the proceedings in the above-entitled matter.

    6

    7   Dated:    August 31, 2020

    8

    9

   10                                                  Rochelle V. Grant

   11                                               AA Express Transcripts
                                                        (888) 456-9716
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
